FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                            XENOS M. YUEN
                            SIEGEL, YUEN AND HONORE, PPLC
                            6100 CORPORATE DRIVE, #400
                            HOUSTON, TX 77036




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                           KERRY NEVES
                           LAW OFFICES OF KERRY L. NEVES
                           225 FM 517 #100
                           DICKINSON, TX 77539
        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                            DEIRDRE CAREY BROWN
                            1111 LOUISIANA ST STE 4500
                            HOUSTON, TX 77002-5250




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                           DAVID W. GHISALBERT
                           LAW OFFICES OF JOHN C. OSBORNE, P.L.L.C.
                           GALLERIA FINANCIAL CENTER
                           5065 WESTHEIMER RD STE 722E
                           HOUSTON, TX 77056-5624
        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                            LAWRENCE M. TYLKA
                            TYLKA LAW CENTER
                            1104 EAST MAIN
                            LEAGUE CITY, TX 77573




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-12-00962-CV

Style: Xi Lan Wu, Ind., and Hua Wei, Inc. D/B/A Szechuan League City Chinese
Restaurant


     Today the First Court of Appeals issued a corrected memorandum
opinion(s) in the above-referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 11-CV-1307               M. Karinne McCullough, Clerk of the Court
                           DAVID M. KRIEWALDT
                           THE KRIEWALDT LAW FIRM, PLLC
                           1100 NASA PARKWAY, STE 420K
                           HOUSTON, TX 77058